Citation Nr: 0639994	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1963 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  The adjustment disorder noted during service was acute in 
nature and not indicative of chronic psychiatric disability. 

2.  A psychosis was not manifested within one year of 
discharge from service. 

3.  The veteran's current psychiatric disability is not 
causally related to his period of active duty service. 


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
the veteran's active duty service, nor may a psychosis be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R§ 3.303, 3.307, 3.309, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2003, August 2003, and April 2004 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2003, August 2003, and April 2004 letters.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2003 and August 
2003 prior to the adjudication of the claim in January 2004.  
Additionally, the record contains a January 2005 statement of 
the case and a September 2005 supplemental statement of the 
case following the April 2004 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2003, August 2003, and April 2004 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Social Security Administration records, 
private treatment records from Joseph H. Kurtz, M.D., Robert 
A. Heyl, M.D., Steven L. Dubovsky, M.D., Marshall A. White, 
M.D., William Wenokor, M.D., and Southwest Colorado Mental 
Health Center, Inc., and a VA examination report dated in 
December 2003.  The Board notes that the veteran submitted 
that he had undergone group therapy sessions while in service 
at Chanute Air Force Base, however, the service department, 
in July 2005, indicated that no clinical records were found.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The service medical records reveal a one-time diagnosis of 
passive-dependency reaction.  This diagnosis did not elicit 
any psychiatric treatment at the time of diagnosis nor were 
any additional psychiatric troubles documented within the 
service medical records.  It appears that the passive-
dependency reaction noted in December 1963 was an acute 
episode as supported by the fact that no ongoing psychiatric 
complaints or symptoms were reported during the remaining 
period of service.  Such a conclusion is further supported by 
the fact that in May 1966, the veteran was returned to full 
duty when a VA examiner found that the veteran exhibited no 
current defects.  The VA examiner noted that the veteran had 
not demonstrated any psychological abnormalities or emotional 
instability since 1963.  Rather, he had been characterized as 
a good worker and he had not exhibited any difficulties with 
discipline or personal behavior after duty hours.  Moreover, 
the veteran's psychiatric status was reported to be 
clinically normal on discharge examination in February 1967.  
This shows that trained medical personnel were of the opinion 
that no psychiatric disorder was present at that time.  
Moreover, the veteran himself expressly reported no 
depression or excessive worry or nervous trouble of any sort 
at that time.  

Additionally, the post-service medical evidence fails to 
reveal a diagnosis of an acquired psychiatric disorder until 
several years after his discharge from service.  Private 
treatment records from Joseph H. Kurtz, M.D., indicate that 
the veteran had experienced depression since 1985.  Dr. Kurtz 
began treating the veteran in May 1990, wherein he diagnosed 
him as having bipolar disorder.  Thus, it appears that the 
veteran's first manifestation of any psychiatric disorder 
falls outside the one year presumption period.  Moreover, 
there is no medical evidence of record that associates the 
veteran's current psychiatric disorder with his period of 
military service.

Rather, the most probative medical evidence of record 
indicates that the veteran's period of active service did not 
cause or worsen any psychiatric disorder.  In December 2003, 
the veteran was afforded a VA examination.  The veteran 
reported that he lost hope during the military, felt like 
life was not worth living, and lost any hope for any future 
possibility of enjoyment.  The examiner opined that it was as 
likely as not that the veteran would have developed his 
ongoing psychiatric problems whether he went into the 
military or not.  He noted that the veteran experienced an 
adjustment problem while in service; however, he overcame 
that.  The examiner also noted that although the veteran 
reported that he was symptomatic of depression while in 
service there was no record of any treatment or ongoing 
symptoms.  Although the examiner did not doubt the veteran's 
report of being depressed while in service, he could not 
opine that military service in any way caused the veteran 
psychiatric disability.  Additionally, the examiner 
acknowledged the veteran's allegation that he was not cut out 
for the military and that the regimentation or the exercises 
involved were simply more than he could stand; however, he 
could find no reason to suggest that this difficulty 
contributed the veteran's later problems to the point where 
he would have been worse had he not been in the military.

The Board has considered the veteran's lay contentions that 
any current acquired psychiatric disorder is related to 
service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
any event, the record contains absolutely no probative 
evidence supporting his theory of entitlement. 

In sum, in the absence of any evidence of a chronic acquired 
psychiatric disorder in service, continuity of 
symptomatology, or of any corroborated incident in service to 
which his current acquired psychiatric disorder is 
attributed, the Board finds that the preponderance of the 
evidence is against the claim of service connection for an 
acquired psychiatric disorder.


ORDER

Service connection for a psychiatric disorder, to include 
bipolar disorder is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


